EXCHANGE AGREEMENT


This Exchange Agreement (this “Agreement”) is entered into and effective as of
November __, 2012 by and among VistaGen Therapeutics, Inc., a Nevada corporation
(the “Company”), and the person whose signature appears on the signature page
attached hereto (the “Investor”).


RECITALS


WHEREAS, under the terms of that certain Convertible Note and Warrant Purchase
Agreement, dated as of February 28, 2012 (the “Note Purchase Agreement”),
Investor was issued (i) a Convertible Promissory Note (“Note”), the principal
balance of which, together with accrued interest thereon as of the date of this
Agreement (the “Outstanding Balance”), is set forth opposite the Investor’s
signature on the signature page attached hereto; and (ii) a warrant (“Warrant”)
to purchase shares of the Company’s common stock, (“Common Stock”) (the “Warrant
Shares”) at an exercise price of $2.75 per share;


WHEREAS, in connection with the issuance of the Note and Warrant, the Investor
and the Company executed a Registration Rights Agreement, dated as of February
28, 2012 (the “Registration Rights Agreement”), pursuant to which the Company
agreed to register the Warrant Shares and the shares of Common Stock issuable
upon conversion of the Note (“Conversion Shares”), under the Securities Act of
1933, as amended (the “Securities Act”);


WHEREAS, the Company is currently engaged in a private offering of up to 6.0
million units (each an “Unit” and collectively the “Units”), at a purchase price
of $0.50 per Unit (the “Unit Purchase Price”), with each Unit consisting of one
share of Common Stock and a warrant to purchase one-half of one share of Common
Stock at an exercise price of $1.50 per share (the “Unit Offering”); and


WHEREAS, the Company and the Investor desire to (i) exchange the Note for Units
in connection with the Unit Offering (the “Exchange”); (ii) reduce the exercise
price of the Warrant from $2.75 per share to $1.50 per share; and (ii) terminate
the Registration Rights Agreement, each on the terms and conditions set forth
herein.
 
        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby agreed and acknowledged, the parties hereby
agree as follows:


AGREEMENT


1.  
Note Exchange.



1.1  In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, Investor agrees
to surrender, terminate and exchange the Note for that number of Units equal to
the product obtained in accordance with the following calculation:



 
Number of Units
=
Outstanding Balance x 1.25/the Unit Purchase Price



1.2  On the effective date of this Agreement (the “Exchange Date”) Investor
shall deliver to the Company an executed Note Exchange Subscription Agreement,
in the form attached hereto as Exhibit A (“Note Exchange Subscription
Agreement”), for that number of Units calculated in accordance with Section 1.1
above.  Within ten (10) business days of the Exchange Date, Investor shall
deliver to the Company for cancellation the Note held by Investor, or an
indemnification with respect to such Note in the event of the loss, theft or
destruction of the Note.


2. Reduced Exercise Price of Warrant.  As of the Exchange Date, the exercise
price of the Warrant shall be reduced from $2.75 per share issuable upon
exercise of the Warrant to $1.50 per share.


3. Issuance of Units.  Upon receipt of (i) this Agreement, (ii) the executed
Note Exchange Subscription Agreement, and (iii) the cancelled Note held by
Investor, the Company shall promptly provide its transfer agent with irrevocable
instructions to issue that number of shares of Common Stock issuable to Investor
in connection with the Unit Offering resulting from the Exchange.
 
4. Termination of Registration Rights Agreement.  The parties agree to terminate
the Registration Rights Agreement, effective upon execution of this
Agreement.  The parties agree and acknowledge that, as a result of the
foregoing, the Registration Rights Agreement shall be of no further force and
effect, and the Company shall be forever released from any and all liability
with respect to the failure by the Company to register the Conversion Shares
issuable upon conversion of the Note or shares issuable upon exercise of the
Warrant, as the case may be.


5. Representations, Warranties and Covenants of the Investor. The Investor
hereby makes the following representations and warranties to the Company, and
covenants for the benefit of the Company:


5.1  If an Investor is an entity, such Investor is a corporation, limited
liability company or partnership duly incorporated or organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.


5.2  This Agreement has been duly authorized, validly executed and delivered by
Investor and is a valid and binding agreement and obligation of Investor
enforceable against such Investor in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and each
Investor has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder.


5.3  Investor owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Note and Warrant free and clear of all rights
and Encumbrances (as defined below). Investor has full power and authority to
transfer and dispose of the Note free and clear of any right or Encumbrance
other than restrictions under the Securities Act and applicable state securities
laws.  Other than the transactions contemplated by this Agreement, there is no
outstanding vote, plan, pending proposal, or other right of any person to
acquire all or any of the Note.  Additionally, Investor holds the entire right
to and interest in the Registration Rights Agreement and has full power and
authority to forfeit any and all rights under the Registration Rights Agreement,
free and clear of any Encumbrances. “Encumbrances” shall mean any security or
other property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future.


6.  Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to Investor, and covenants for the benefit of Investor,
as follows:


6.1  This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.


6.2  The delivery and issuance of the Units in accordance with the terms of and
in reliance on the accuracy of Investor’s representations and warranties set
forth in this Agreement and in the Note Exchange Subscription Agreement will be
exempt from the registration requirements of the Securities Act.


6.3  No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement.


6.4  The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
Units hereunder. Neither the Company nor any of its affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Units.
 
7. Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by
and interpreted in accordance with the laws of the State of California without
giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  Each of the
parties consents to the exclusive jurisdiction of the Federal District Court for
the Northern District of California in connection with any dispute arising under
this Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdiction.  Each party waives its
right to a trial by jury.  Each party to this Agreement irrevocably consents to
the service of process in any such proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such party at its address
set forth herein.  Nothing herein shall affect the right of any party to serve
process in any other manner permitted by law.


8. Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.


9. Counterparts.  This Agreement may be executed by facsimile or electronic
signature and in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.



 
VISTAGEN THERAPEUTICS, INC.
 
 
By:  /s/ Shawn K. Singh
Shawn K. Singh
Chief Executive Officer
 
OUTSTANDING BALANCE $________
INVESTOR:
 
 
By:  __________
Name:
Title:



[Signature Sheet to EXCHANGE AGREEMENT]

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
FORM OF NOTE EXCHANGE SUBSCRIPTION AGREEMENT


UNITS


TO:  VistaGen Therapeutics, Inc. (the “Corporation”)
RE:  Note exchange for Units of VistaGen Therapeutics, Inc.


Instructions:
Complete and sign this Note Exchange Subscription Agreement (“Subscription
Agreement”). Please be sure to initial the appropriate “accredited investor”
category in Box C.
 
A completed and originally executed copy of, and the other documents required to
be delivered with, this Subscription Agreement, must be delivered to the
following address:
 
Shawn K. Singh, JD
Chief Executive Officer
VistaGen Therapeutics, Inc.
384 Oyster Point Blvd., No. 8
South San Francisco, CA 94080
(650) 244-9990 ext. 224
ssingh@vistagen.com



1. The undersigned (the “Subscriber”) hereby irrevocably subscribes for and
agrees to purchase from the Corporation the number of units of the Corporation
(“Units”) at the price and for the aggregate consideration set forth in Box A of
Section 6 below (the “Subscription Price”).  Each Unit will consist of one share
of Common Stock (a “Share”) and a warrant to purchase one-half of one share of
Common Stock (each warrant to purchase shares of Common Stock, a
“Warrant”).  The Subscriber acknowledges that this Subscription Agreement is
subject to acceptance by the Corporation.  The Corporation may also accept this
Subscription Agreement in part.  The Subscriber agrees that if this Subscription
Agreement is not accepted in full, any funds related to the portion of this
Subscription Agreement not accepted will be returned to the undersigned, without
interest.


2.  
By executing this Subscription Agreement, the Subscriber represents, warrants
and covenants (on its own behalf and, if applicable, on behalf of each
beneficial purchaser for whom it is contracting hereunder) to the Corporation
(and acknowledges that the Corporation is relying thereon) that:



(a)  
it is authorized to consummate the purchase of the Units;
 

(b)  
it understands that the Shares, the Warrants and the Shares issuable upon
exercise of the Warrants (collectively, the “Securities”) have not been and will
not be registered under the Securities Act of 1933 (the “Securities Act”), or
any applicable state securities laws, and that the offer and sale of Shares and
Warrants to it is being made in reliance on a private placement exemption
available under Section 4(2) of the Securities Act and Rule 506 of Regulation D
under the Securities Act (“Regulation D”) to accredited investors (“Accredited
Investors”), as defined in Rule 501(a) of Regulation D;
 

(c)  
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its investment in the Units and is
able to bear the economic risks of, and withstand the complete loss of, such
investment;
 

(d)  
it is an Accredited Investor acquiring the Units for its own account or, if the
Units are to be purchased for one or more accounts (“Investor Accounts”) with
respect to whom it is exercising sole investment discretion, each such investor
account is an Accredited Investor on a like basis.  In each case, the
undersigned has completed Box C of Section 6 to indicate under which category of
Rule 501(a) the investor qualifies as an Accredited Investor;
 

(e)  
it is not acquiring the Units with a view to any resale, distribution or other
disposition of the Units in violation of federal or applicable state securities
laws, and, in particular, it has no intention to distribute either directly or
indirectly any of the Units in the U.S. or to U.S. persons; provided, however,
that the holder may sell or otherwise dispose of any of the Units pursuant to
registration thereof under the Securities Act and any applicable state
securities laws or pursuant to an exemption from such registration requirements;
 

(f)  
in the case of the purchase by the Subscriber of the Units as agent or trustee
for any other person, the Subscriber has due and proper authority to act as
agent or trustee for and on behalf of such beneficial purchaser in connection
with the transactions contemplated hereby;
 

(g)  
it is not purchasing the Units as a result of any general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act), including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;
 

(h)  
it understands that the Securities are “restricted securities” as defined in
Rule 144(a)(3) under the Securities Act and agrees that if it decides to offer,
sell or otherwise transfer the Securities, such Securities may be offered, sold
or otherwise transferred only (A) to the Corporation, (B) outside the U.S. in
accordance with Rule 904 of Regulation S under the Securities Act, (C) within
the U.S. or to or for the account or benefit of a U.S. Person in accordance with
an exemption from the registration requirements of the Securities Act and all
applicable state securities laws, (D) in a transaction that does not require
registration under the Securities Act or any applicable U.S. state securities
laws or (E) pursuant to an effective registration statement under the Securities
Act, and in each case in accordance with any applicable state securities laws in
the U.S. or securities laws of any other applicable jurisdiction; provided that
with respect to sales or transfers under clauses (C) or (D), only if the holder
has furnished to the Corporation a written opinion of counsel, reasonably
satisfactory to the Corporation, prior to such sale or transfer;
 

(i)  
it has been independently advised as to the applicable holding period and resale
restrictions with respect to trading imposed in respect of the Securities, by
securities legislation in the jurisdiction in which it resides or to which it is
otherwise subject, and confirms that no representation has been made respecting
the applicable holding periods for the Securities and is aware of the risks and
other characteristics of the Securities and of the fact that the undersigned may
not be able to resell the Securities except in accordance with applicable
securities legislation and regulations;
 

(j)  
no person has made to the Subscriber any written or oral representations:
 

i.  
that any person will resell or repurchase any of the Securities;

   ii.    that any person will refund the purchase price of the Securities; or
   iii.   as to the future price or value of any of the Securities;
 
(k)  
it understands and acknowledges that certificates representing the Shares and
the Warrants shall bear the following legend:



“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “Securities Act”), OR UNDER ANY STATE
SECURITIES LAWS.  THE HOLDER HEREOF, BY PURCHASING THESE SECURITIES, AGREES FOR
THE BENEFIT OF THE CORPORATION, THAT THESE SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B) OUTSIDE THE
U.S. IN ACCORDANCE WITH REGULATION S UNDER THE Securities Act, (C) IN COMPLIANCE
WITH an exemption from the registration requirements of the securities act and
in accordance with applicable state securities laws, (D) IN ANOTHER TRANSACTION
THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S. Securities Act OR ANY
APPLICABLE STATE SECURITIES LAWS, OR (E) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, AND, IN THE CASE OF (C) AND (D), THE SELLER
FURNISHES TO THE CORPORATION A written OPINION OF COUNSEL OF RECOGNIZED STANDING
IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION TO SUCH EFFECT.”


(l)  
it consents to the Corporation making a notation on its records or giving
instructions to any transfer agent of the Shares in order to implement the
restrictions on transfer set forth and described herein;
 

(m)  
the office or other address of the undersigned at which the undersigned received
and accepted the offer to purchase the Units is the address listed in Box B of
Section 6 below;

 
(n)  
if required by applicable securities laws, regulations, rule or order or by any
securities commission, stock exchange or other regulatory authority, it will
execute, deliver and file, within the approved time periods, all documentation
as may be required thereunder, and otherwise assist the Corporation in filing
reports, questionnaires, undertakings and other documents with respect to the
issuance of the Units;
 

(o)  
this Subscription Agreement has been duly and validly authorized, executed and
delivered by and constitutes a legal, valid, binding and enforceable obligation
of the Subscriber; and
 

(p)  
it is not an affiliate (as defined in Rule 144 under the Securities Act) of the
Corporation and is not acting on behalf of an affiliate of the Corporation.



3. The Subscriber acknowledges that the representations and warranties and
agreements contained herein are made by it with the intention that they may be
relied upon by the Corporation and its legal counsel in determining its
eligibility or, if applicable, the eligibility of others on whose behalf it is
contracting hereunder, to purchase the Units.  The Subscriber further agrees
that by accepting delivery of the Units or by having its agent accept delivery
of the Units on its behalf, it shall be representing and warranting that the
representations, warranties, acknowledgements and agreements contained herein
are true and correct as at the time of accepting delivery of the Units with the
same force and effect as if they had been made by the Subscriber at such time
and that the representations and warranties shall survive the purchase by the
Subscriber of the Units and shall continue in full force and effect
notwithstanding any subsequent disposition by the Subscriber of the Units.  The
Corporation and its directors, officers, employees, shareholders and its legal
counsel shall be entitled to rely on the representations and warranties of the
Subscriber contained in this subscription agreement, and the Subscriber shall
indemnify and hold harmless the Corporation, its legal counsel for any loss,
costs or damages any of them may suffer as a result of any misrepresentations or
any breach or failure to comply with any agreement herein.


4. The contract arising out of the acceptance of this subscription by the
Corporation shall be governed by and construed in accordance with the laws of
the State of California and represents the entire agreement of the parties
hereto relating to the subject matter hereof.


5. The Corporation shall be entitled to rely on delivery of a facsimile copy of
this Subscription Agreement, and acceptance by the Corporation of a facsimile
copy of this Subscription Agreement shall create a legal, valid and binding
agreement among the undersigned and the Corporation in accordance with the terms
hereof.


6.  
NOTE EXCHANGE AND UNIT SUBSCRIPTION PARTICULARS



BOX A
 
Original Note Amount:
Accrued Interest through November ____ 2012:
Outstanding Balance:
Conversion Premium:
Total Subscription Price:
 
Number of Units subscribed for at $0.50 per Unit:
 
 

 
BOX B
 
Subscriber Information
 
Name
   
 
Street Address
   
 
Street Address (2)
   
 
City and State
   
 
Zip Code
   
 
Contact Name
         
 
Phone Number
   
 
Fax No. / E-mail Address
         



BOX C


Accredited Investor Status


The Subscriber represents and warrants that it is an “accredited investor”, as
defined in Rule 501(a) under the Securities Act, by virtue of satisfying one or
more of the categories indicated below (please write your initials on the line
next to each applicable category):



    _____     Category 1.
    A bank, as defined in section 3(a)(2) of the Securities Act.
 
 
A savings and loan association or other institution, as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity.
 
A broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934.
 
An insurance company as defined in section 2(a)(13) of the Securities Act.
 
 
An investment company registered under the Investment Corporation Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act.
 
 
A Small Business Investment Corporation licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958.
 
 
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000.
 
 
An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.
 
_____
Category 2.
Any private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940.
 
_____
Category 3.
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Shares, with total assets in
excess of $5,000,000.
 
_____
Category 4.
A director or executive officer of the Corporation.
 
_____
Category 5.
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000, excluding the
value of the person’s primary residence, if any.
 
_____
Category 6.
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.
 
_____
Category 7.
A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of Regulation D under the U.S.
Securities Act.
 
_____
Category 8.
An entity in which each of the equity owners is an accredited investor.
 



A certified check or bank draft in the amount of the Subscription Price as set
forth in Box A of Section 6 above, accompanies this Subscription Agreement.

 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE OF SUBSCRIBER


Signature of Subscriber (on its own behalf and, if applicable, on behalf of each
person for whom it is contracting hereunder):

             
(Name of Subscriber)
         
(Authorized Signature)
         
(Name and Official Capacity, if applicable)
 





ACCEPTANCE BY THE CORPORATION


The Corporation hereby accepts the above subscription as of this ____ day of
November, 2012.


VistaGen Therapeutics, Inc.



       
Shawn K. Singh, JD
Chief Executive Officer
 



[Signature Sheet to NOTE EXCHANGE SUBSCRIPTION AGREEMENT]